Citation Nr: 1018913	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1318 (West 2002).

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to April 
1946.  He died in March 2005.  The appellant is his surviving 
spouse.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Cleveland, Ohio and Cheyenne, 
Wyoming.  

In September 2005, the RO in Cleveland, Ohio denied the 
Veteran's claims for service connection for cause of death 
and DIC under the provisions of 38 U.S.C.A. § 1318.  In 
October 2007, following the transfer of the appellant's claim 
to the RO in Cheyenne, Wyoming, the RO denied her claim for 
DIC under the provisions of 38 U.S.C.A. § 1151.  

In April 2008, in support of her claim, the appellant 
provided testimony before a Veterans Law Judge of the Board 
who is no longer employed by the Board.  In March 2010, 
during the pendency of her appeal, the Board notified the 
appellant of her right to a new hearing which she declined in 
writing.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In April 2009, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for further development and consideration.

The issue of entitlement to equitable relief has been raised 
by the record, but has not been addressed by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Since the recertification of her appeal to the Board, the 
Board has received additional evidence from the appellant.  
Although she has not waived her right to have this additional 
evidence initially considered by the RO, the Board finds this 
evidence is either duplicative of evidence already on file or 
not pertinent to the claim being decided concerning her 
claims for DIC.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  
See also Disabled American Veterans v. Sec'y of Veteran's 
Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

Regrettably, the issue of service connection for the cause of 
the Veteran's death must be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.

2.  The Veteran's additional disability or death was not 
caused by VA hospitalization or medical or surgical 
treatment, was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, and was not 
proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 3.102 
(2009).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of letters dated in April 2005 and April 2007 
and May 2009, the RO and AMC advised the appellant of the 
evidence needed to substantiate her claims and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For claims, 
as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that she submit any evidence in her 
possession that might substantiate her claims.  See 73 FR 
23353 (Apr. 30, 2008).  

It also deserves mentioning that the appellant was apprised 
of the downstream effective date elements of her claims in 
the May 2009 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).   And since providing the additional 
VCAA notice in May 2009, the AMC has readjudicated the claims 
in the December 2009 supplemental statement of the case 
(SSOC).  

When, as here, the notice provided prior to the initial 
adjudication of the claim was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the appellant is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, private treatment records, and VA treatment records.  
Thus, as there is no indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied there was substantial compliance 
with the April 2009 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

The 38 U.S.C.A. § 1318 Claim

VA will pay DIC benefits to the surviving spouse of a 
deceased Veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling if the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; was 
rated by the VA as totally disabling continuously since the 
Veteran's release from active duty and for at least 5 years 
immediately preceding death; or if the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because: (1) the VA was paying the compensation to the 
Veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the Veteran; (3) the Veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts was 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the Veteran's lifetime.  
38 C.F.R. § 20.1106.

The Board notes that there have been a number of Court and 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions in recent years that have 
resulted in some uncertainty in the processing of claims for 
DIC under 38 U.S.C.A.  § 1318.  It appears that some of the 
uncertainty has been clarified in two recent decisions from 
the Federal Circuit.  However, a discussion of the evolution 
of the handling of such claims is pertinent in the 
understanding why this claim must now be denied.

Under the older law, when interpreting 38 U.S.C.A. § 1318(b) 
and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving 
spouse can attempt to demonstrate that the Veteran 
hypothetically would have been entitled to a different 
decision on a service connection claim, based on evidence in 
the claims folder or in VA custody prior to the Veteran's 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In a later decision, the Court found 
that 38 C.F.R. § 3.22(a), as it existed, permitted a DIC 
award in a case where the Veteran had never established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period.  See Wingo v. West, 11 
Vet. App. 307 (1998).  In such cases, the claimant must set 
forth the alleged basis for the Veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3388 (Jan. 
21, 2000).  Applicable regulations provide that a claim for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period. Fugo v. 
Brown, 6 Vet. App. 40 (1993); Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id, at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id, at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id, at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim).  See NOVA I, 314 F.3d at 1381.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the Veteran's survivor, i.e., 
claims where no claim had been filed during the Veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

For the appellant to be successful in her claim, she must 
establish that he had either a combined 100 percent schedular 
rating for the 10 years prior to the Veteran's demise or a 
TDIU for the 10 years prior to his death.

With the above criteria in mind, the Board notes that the 
Veteran separated from military service in April 1946, he was 
not a prisoner of war, and his combined 
rating at the time of his death in March 2005 was 100 percent 
since August 22, 2000. 

The appellant essentially argues that had the Veteran's 
service-connected disabilities -especially a psychological 
disorder claimed as posttraumatic stress disorder, been 
service-connected earlier and at higher disability rates, she 
would meet the requirements for DIC.  However, the Federal 
Circuit in NOVA II affirmed VA's adoption of the provisions 
contained in 38 C.F.R. § 3.22, preclude any "hypothetical 
look back," and hence, preclude a grant of the appeal under 
the theory of the case suggested by the appellant.  

While the provisions of 38 C.F.R. § 3.22 do not preclude the 
appellant from arguing that prior rating decisions were CUE, 
a claim of CUE has not been made. 

Accordingly, given the fact that the Veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death, only approximately 
4 1/2 years, and given that a total disability rating was not 
actually in effect for 10 years prior to his death, 
entitlement to DIC under 38 U.S.C.A. § 1318 is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit). 

In sum, for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

The 38 U.S.C.A. § 1151 Claim

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such 
additional disability or death were service connected.  See 
38 U.S.C.A. § 1151

For a claim, as here, filed on or after October 1, 1997, the 
evidence must show that the VA treatment in question resulted 
in additional disability (or death) and, further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361(a)-(d).  See also VAOGCPREC 40-97 (Dec. 31, 1997).

Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized unless VA's 
failure to timely diagnose and treat the disease or injury 
proximately cause to continuance or progress.  See 38 C.F.R. 
§ 3.361(b)(2).  

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. 
§ 3.361(b).  

For the purposes of 38 U.S.C.A. § 1151, a disability or death 
is a qualifying additional disability or qualifying death if 
the disability or death was not the result of the Veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility.  A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of VA.  38 C.F.R. § 3.361(e).  A Department facility is a 
facility over which the Secretary of VA has direct 
jurisdiction.  Id.  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  In addition, the proximate 
cause of the disability or death must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the Veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  Proximate cause may 
also be established where the Veteran's additional disability 
was an event not reasonably foreseeable - to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider the type of risk 
that a reasonable health care provider would have disclosed 
as part of the procedures for informed consent (in accordance 
with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).  

Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), 
as in emergency situations.  38 C.F.R. § 3.361(d)(1).

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Essentially, the appellant's claim for section 1151 
compensation is predicated upon her assertion that in or 
about January 2003, she called the Yuma VA medical facility 
seeking medical advice relating to the Veteran's symptoms of 
coughing, bloating, and shortness of breath, and was told to 
give the Veteran cough medicine and Gas-X by a VA employee on 
the phone and that the Veteran could not be treated without 
an appointment.  The appellant further asserts she gave the 
Veteran the cough medicine and Gas-X as instructed, but that 
night, the Veteran suffered a heart attack and was taken to a 
private hospital.  She further asserts the Veteran lost about 
75 percent of his heart functioning as a consequence of that 
heart attack and she was told by a physician this result 
could have been averted with earlier care.  Ultimately, she 
is asserting VA's carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
associated with providing the advice to give the Veteran 
cough syrup and Gas-X and/or refusing to treat him 
immediately proximately caused the Veteran additional 
disability in relation to his heart.  See her April 2008 
hearing testimony.

The Veteran's VA treatment records include a January 14, 2002 
record indicating the Veteran called the Yuma VA medical 
facility complaining of a non-productive cough, problems with 
excess gas, feeling bloated, and shortness of breath.  It 
also indicates the Veteran reported he had been taking Tums 
for the gas and he had been eating a lot of greasy and spicy 
foods and having problems digesting them.  It indicates he 
was instructed to stop eating spicy and greasy foods, to eat 
a bland diet, take Mylanta as instructed on the bottle, and 
if he did not feel better, to call the Yuma VA medical 
facility back in a week.  

The Veteran's VA treatment records also include a January 17, 
2002 record indicating the Veteran called complaining his 
symptoms were getting worse -specifically complaining of 
excessive gas and feeling like he was going to blow up.  It 
provides the Veteran reported he had cut out all spicy, 
greasy foods and went to a bland diet and had tried Mylanta 
and Gas-X.  It also indicates he was instructed to continue 
doing as he was doing and that this information would be 
forwarded to his primary care provider.  It further provides 
if he did not hear from his primary care provider, he should 
call back, and if symptoms get worse, he should go to the 
Yuma Emergency Hospital.  It also indicates the Veteran was 
informed he would be financially responsible for paying for 
any care at Yuma Emergency Hospital.  It also includes an 
addendum indicating a VA nurse called the Veteran and noted 
his shortness of breath was more bothersome than bloating and 
he reported having shortness of breath for the last week.  It 
indicates he denied peripheral edema but reported cough 
without congestion.  It also indicates he was advised to go 
to the local emergency room (ER) or urgent care for a chest 
x-ray and evaluation to rule out pneumonia and heart failure.  
The note also provides the Veteran agreed and that he would 
use his Medicare coverage.

The Veteran's VA treatment notes also indicate that on 
February 15, 2002, the Veteran spoke on the phone with a VA 
nurse and stated he had suffered a myocardial infarction, 
congestive heart failure, and pneumonia 2 weeks prior.  

The Board also notes that the Veteran's VA treatment records 
establish a history of gastroesophageal reflux disease (GERD) 
and related dietary advice prior to January 2002.

The Board further notes that other than the appellant's 
assertions, there is no evidence of record establishing a 
telephone call to the Yuma VA medical facility during January 
2003 in relation to such symptoms.  So the Board assumes she 
is referring to the events occurring in January 2002 and 
finds the record establishes the Veteran received VA medical 
treatment in January 2002 via telephone call with the Yuma VA 
medical facility.

The Board will now consider whether the Veteran suffered any 
additional heart disability before and after that January 
2002 medical advice.  See 38 C.F.R. § 3.361(b).   The 
Veteran's medical records establish that 2 weeks following 
the series of telephone calls in January 2002, he was 
hospitalized relating to myocardial infarction, congestive 
heart failure and pneumonia.  So, the Board finds he suffered 
additional disability following the VA medical advice at 
issue.

However, even with additional disability, there must still be 
competent medical evidence of record establishing the advice 
rendered resulted in this additional disability in order for 
the appellant to be entitled to section 1151 compensation.  
38 C.F.R. § 3.361(c)(1).  Here, the medical evidence of 
record indicates in January 2002, VA advised the Veteran to 
go to the local emergency room (ER) or urgent care for a 
chest x-ray and evaluation to rule out pneumonia and heart 
failure.  However, according to the appellant, she rushed the 
Veteran to the hospital when he was having a heart attack -
two weeks after the January 2002 VA advice to go to the ER or 
urgent care for evaluation.  See the appellant's April 2008 
hearing testimony.  So, the record suggests the Veteran did 
not follow the VA medical advice at issue in its entirety.

The Board acknowledges the appellant's contention that 
another physician told her had the Veteran received care 
earlier, he may not have suffered such consequences. However, 
the Court has held that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  And here, there is no 
indication the advice directly caused the Veteran's 
additional disability.  Therefore, the Board finds the 
probative (competent and credible) evidence of record 
establishes the Veteran's additional disability was due to 
VA's carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing medical 
advice, or that it was proximately caused by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Therefore, the Board 
concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 
1151 is not warranted.  Accordingly, the claim is denied.

The preponderance of the evidence is against the appellant's 
claim and the benefit-of-the- doubt rule does not apply.  See 
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied. 


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
either incurred or aggravated by his military service, or 
which was proximately due to, the result of, or chronically 
aggravated by a service-connected condition, was either a 
principal or contributory cause of death.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

It is recognized there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the Veteran died from 
congestive heart failure due to (or as a consequence of) 
congestive cardiomyopathy.

The appellant contends that the Veteran's service-connected 
left leg disorder contributed to his death.  Towards 
establishing her claim, she has provided a March 2007 opinion 
from a private physician, Dr. K.B., indicating that a 
contributing cause of the Veteran's death could have been a 
pulmonary embolism and recurrent problems with the Veteran's 
left leg precipitating deep vein thrombosis (DVT) which could 
have traveled to his lungs, causing pulmonary pressures and 
cardiac ischemia.  The letter also indicates the records 
reviewed showed a negative Doppler of the Veteran's leg; 
however Dr. K.B. did not see documentation at the time of the 
Veteran's myocardial infarction.

There are a line of precedent cases discussing the lesser 
probative value of opinions that are equivocal, which 
essentially state that a causal relationship is possible.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  And these cases indicate that a 
doctor's opinion phrased in terms tantamount to "may" (or, as 
here, "could") be related to service (or, as here, a 
service-connected disability) is an insufficient basis for an 
award of service connection because this is for all intents 
and purposes just like saying the condition in question just 
as well "may or may not" be related to service (or a service-
connected disability).  Obert v. Brown, 5 Vet. App. 30 
(1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

However, the Board finds Dr. K.B.'s letter sufficient to 
trigger VA's duty to assist the appellant in developing the 
claim; so a remand for an opinion is necessary.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4)(i) (VA's duty to assist includes 
obtaining a medical opinion when necessary to make a decision 
on a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain a VA medical opinion as to 
whether it is at least as likely as not 
(50 percent or more probable) the 
Veteran's service-connected left leg 
disorder contributed substantially or 
materially to the cause of his death, 
combined to cause his death, or aided or 
lent assistance to producing his death.  

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  Then readjudicate the claim for 
service connection for cause of death in 
light of any additional evidence.  If the 
disposition does not meet the appellant's 
satisfaction in full, send her and her 
representative another supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of any 
remaining claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


